      Case 2:20-cv-01214-KRS-SMV Document 24 Filed 02/17/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ANITA ALDRETE,

         Plaintiff,

v.                                                                 No. 2:20-cv-1214 KRS/SMV

WAL-MART SUPERCENTER, et al.,

         Defendants.

                                 TRIAL SCHEDULING ORDER

         THIS MATTER comes before the Court following a telephonic trial scheduling

conference held on October 13, 2020. As reflected in the record, the Court hereby sets the

following dates and deadlines:

         A Pretrial Conference shall be held on November 22, 2021 at 9:00 am., in the Picacho

Courtroom of the United States Courthouse in Las Cruces. All attorneys participating in the trial

must be present for the pretrial conference. The parties may, but need not, be present.

         Bench Trial will begin on December 20, 2021 at 9:00 a.m., in the Picacho Courtroom

of the United States Courthouse in Las Cruces. Counsel are directed to submit a proposed

consolidated final pretrial order as follows:

         Plaintiffs to Defendants: October 25, 2021;

         Defendants to the Court: November 8, 2021.

Counsel are further directed that the pretrial order shall provide that no witness, except rebuttal

witnesses whose testimony cannot be anticipated, will be permitted to testify unless the name of

the witness is furnished to the Court and opposing counsel no later than thirty (30) days prior to

the time set for trial. Any exceptions thereto must be upon order of the Court for good cause

shown.

                                                                                           Page 1 of 4
        Case 2:20-cv-01214-KRS-SMV Document 24 Filed 02/17/21 Page 2 of 4




        Motions in Limine: All motions in limine1 are due by October 25, 2021. Any

responses or objections are due by November 8, 2021.

        Witness Lists: The parties shall file their witness lists by November 1, 2021. The lists

must disclose witnesses that the parties “will call” as well as witnesses that they “may call” at

trial. Any objections to a witness named by the opposing party must be filed by November 8,

2021.

        Designations and Counter-Designations of Deposition Testimony: The parties shall

file designations and counter-designations of deposition testimony that they intend to use at trial.

The designations and counter-designations must state the pages and lines of the deposition to be

used. To this end, Plaintiff will use a yellow marker and Defendants will use a blue marker.

These requirements do not apply to cross-examination or rebuttal of a witness presented in

person at trial. Designations must be filed by November 1, 2021. Counsel must jointly submit

one physical copy of each deposition to my chambers by this due date and must highlight the

parts of the depositions that are to be used. Any objections to testimony designated by the

opposing party and/or any counter-designations must be filed by November 8, 2021. If the

parties wish to make further designations in light of the designations and counter-designations,

leave for additional designations must be requested from the Court at the pretrial conference.

        Exhibits: The parties shall jointly file one list of stipulated exhibits and shall separately

file lists of contested exhibits no later than November 8, 2021. They shall also jointly submit

physical copies of marked exhibits to my chambers by the next business day. The exhibits shall

be divided into two notebooks. The first notebook shall include any and all exhibits that the



1
 Motions challenging the admissibility of expert testimony under Daubert v. Merrell Dow Pharmaceuticals, Inc.,
509 U.S. 579 (1993) are not motions in limine. Daubert motions shall be filed no later than the dispositive motions
deadline.

                                                                                                         Page 2 of 4
      Case 2:20-cv-01214-KRS-SMV Document 24 Filed 02/17/21 Page 3 of 4




parties stipulate to be admissible. These exhibits shall be labeled consecutively. The second

notebook shall include any and all contested exhibits. These exhibits shall be labeled

consecutively beginning with the next sequential number after the final stipulated exhibit

designation. For instance, if there are fifty (50) stipulated exhibits, twenty (20) contested

plaintiff’s exhibits, and twenty (20) contested defendants’ exhibits, the first notebook shall

contain stipulated exhibits numbered 1 to 50. The second notebook shall contain plaintiffs’

contested exhibits numbered 51 through 70 and defendants’ contested exhibits numbered 71

through 90.

       In order to allow sufficient time for a party to decide whether to contest the admission of

an exhibit, each party must send a list of their proposed exhibits to the opposing party no later

than November 1, 2021.

       Statement of the Case: No later than November 8, 2021, the parties shall file a

consolidated clear, concise statement of the case to be read by the Court to the jury at the

beginning of trial. If Counsel are unable to agree to a consolidated statement of the case, they

shall file separate statements of the case. The parties shall meet and confer about the statement

of the case no later than November 1, 2021.

       Jury Instructions: The parties shall meet and confer about proposed jury instructions no

later than October 25, 2021. Plaintiff is responsible for filing a set of requested jury instructions

to which all of the parties agree. Requested instructions upon which the parties cannot agree

must be filed separately by the requesting party. There shall be only one instruction per page and

each instruction shall include a citation to supporting authority at the bottom of the page. All

such filings are due November 1, 2021. On that same day, the parties shall also email a copy of

the instructions in Word format, without citations, to sweazeaproposedtext@nmd.uscourts.gov.



                                                                                           Page 3 of 4
      Case 2:20-cv-01214-KRS-SMV Document 24 Filed 02/17/21 Page 4 of 4




A party must file written objections to an opposing party’s requested instructions no later than

November 8, 2021.

       IT IS SO ORDERED.



                                                     ______________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                                                         Page 4 of 4
